  AO 241 (Ree 1 Ul6)    Judgmznt in a Criminal Case for a I'elty Oi~tense
                        Sheet 1



                                       UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

        UNl"I'ED STA"I'ES OF AMERICA                                        Judgment in a Criminal Case
                                                                            (Por a Petty Offense)
                           v.
RENTERIA,PETER P                                                                                                    EDCR19-00392-SHK
                                                                            Case Nu.        CC8                 6456571
                                                                             USM No.
                                                                             Young Kim, DFPD
                                                                                                         U~fendant's Attorney
  THE DEFENDANT:                RENTERIA,PETER P
      THE DEFENDANT pleaded                 ~ guilt} ❑ nolo contenders to counts) One
  ❑ THE DEFEh`DANT ~~~as found guilty on counts►
  'Che defendant is adjudicated guilty of these offenses:


...._Title &Section              Natare of Offense                                                          Offense Ended               Cnunt
2 1 L1SC 844                    Simple Poss~s~ion                                                         U3l20/201~                 One




         The delcndant is sentenced as provided in pages 2 through                  3      of this judgment.
      THE DEFEhDAN'T vas found not guilty on counts)
  ❑ Couat(s)                                                    ❑ is         O are dismissed on the motion of the tinited States.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days o1'any char               of
 residence.or mailing address until all fines, restitution, casts,andspecial assessments imposed by thisjudgment are fully pai
 to pa} restitution, th`e defendant must notify the cow•t and United States attorney of material changes in economic circu
                                                                                                                                         5   ~l`~"~` us'~
                                                                                                                                                       ~
                                                                                                                                                       s~

 Last Four Digits of'Dcfendant`s Soc. Sec. Nn.: 1570                        December 16, 2019
                                                                                                    Date v1'Im osi' n of JudBment              ~•<_
                                                                                                                                       q \ r~
  Defendant's Year of Birth:    1984                                          ~                                                      r,63
                                                                                                                                           ~~
                                                                                                                                    . ,~;
 City~ and State of Defendant's Residence:                                                               Signature of Judge         j ~L ,;"1 ~ '" ,
  BARSTOW,CA                                                                                                                        1~~ ~cti,.4~
                                                                            Shashi Kewalramani, United States Magistrate Judge
                                                                                                       Nance and Title of Judge

                                                                                _ __~z~~~_1,_~___               Dale
                                                                                                                       ___ ___________ _ _
AO 2451 (Kev~ 11/16)   Judgment in a Criminal Case for a Pelty Offense
                       Sheet 3 —Criminal Monetan~ Penalties
                                                                                                       Judgment —Page _____2__ of       3
n~:r'[N[~nN'r~:         RENTERIA,PETER P
CASK NUMF3I.;R:
                        CC8      6456571                            EDCR19-00392-SHK
                                                CRIIVI[NAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments nn Sheet 4.


                  Assessment                  Fine                                Restitution                  Processins Fee
'rOT~LS       $ 25.00                     $ 50.00                            $ 0.00                            $ 0.00

❑ "i'he determination o(~r•estitulion is deferred until                           An ~9mended Jrrcfgmer:t in a Cr•imina/ (,nse(AO 245C') ~~~ill be
  entered aticr such determination.

❑    The defendant must make restitution (including community restitution) to the i~~llowing payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately propartioned ~avment, unless specified
     othen~-isc in die priority order or percentage payment column below. lio~vevcr, pursuant to 18 U.S.C.. ~' 3664(1), all nonfederal
     victims must be paid in i'ull prior to the United States receiving payment.


Name of Pavee                                                                       Restitution Ordered                 Priority or Percentage




TOTALS                                                          ~.~~          $                           ~.0~


❑    Restitution amount ordered pursu<~nt to plea agreement $

~   The defendant must pay interest nn restitution or a fne of more than $2,500, unless the line or restitution is paid in full before the
    fifteenth day after the date ofthe judgment, pursuant to 18 IJ.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
    to penalties for delinquency and default, pursuant to l8 U.S.C. § 3612(g).

❑   The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

    O the interest requirement is waived for              ❑    fine          ❑       restitution.

     ❑ the interest requirement for the         ❑ fine          O        restitution is modified as follows:




* Justice for Victims of"Crufficking Act of 2015. Pub. L. No. 114-22.
** Findings for the total tunount of losses aze reyuired under Chapters 109A, 110, 110A, and 113A of"I'iUe 18 for offenses committed on or slier
September 13, 1994, but before April Z3, 1996.
 AO 245[(Rev. I I/16)   Judement in a Criminal Case f'or a Petty Offense
                        Sheet 4 —Schedule of Payments
                                                                                                     Judgment —Page   3 __   of     3
 Dra~ru~nN'r': RENTERIA,PETER P
 c~sL Nu~aB~x: CC8      6456571                                       EDCR19-00392-SHK

                                                         SCHEllULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties arc due as lollo~vs:

 A     ❑     Luinp suni payment of$ _                                due immediately, balance due

                 not later than                                           . or
                                                                  _.. .__
             ❑   in accordance ~~~ith      ❑    L,     ❑     D,      ❑ E, or      ❑ F below); or

 B     ❑    Payment to begin. immediately (may be combined with                  ❑ C,     ❑ U, or   ❑ F below); or

 C     ❑     Payment in equal                (e.g., weekly, monthl~~, quarterly) installments of $                    over a period of
                         (e.g., months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or

 D     ❑    Payment in equal                 (e.g., weekly. monthly, quarterly) installments of $              _ ___ over a period of
                         (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
            a term of supervision; or

 E     O    Payment during the term of probation will commence within                  (e.g., 30 or 60 days) after release from
            imprisonment. "fhe court will set the payment plan based on an assessment of the defendant's ability to pay al that time: or
 F     ql Special instructions regarding the payment of criminal monetary penalties:

             Criminal monetary penalties in the amount of$75 are due by 1/16/20, payable to: U.S. District Court,
             255 E. Temple St., Ste. 1178, Los Angeles, CA 90012.



 Unless the court has expressly ordered otheitivise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
 due during the period of imprisonment. All criminal monetary penahies, except those payments made through the Federal Bureau of
 Prisons" inmate Financial Responsibilih Program, are made to the clerk of the court.

 "1'he defendant shall receive credit for all pa;~ments previously made toward any criminal monetary penalties imposed.




 ❑     Joint and Several

       Defendant and Co-Defendant Names, Case Numbers (including defendant number),'i'otal Amount, Joint and Several Amount,
       and corresponding pa;~ee, if appropriate.




 ❑     The defendant shall pay the cost of prosecution.

     'Che defendant shall pay the following court cost(s): O.00

 ❑    'the defendant shall forfeit the defendants interest in the following property to the United States:



 Payments shall be applied in the following order:(1) assessment,(Z)restituiion prince al,(3)restitution interest,(4) fine princepal,
(Sjtine interest,(6)community restitution,(7) JV'I A assessment,(8) penaliies, and (9~ costs, including cost of prosecution and
 COUI'I COSlS.
